DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 17 recites a computer usable program product embodied on a computer readable storage medium. In the broadest reasonable interpretation of the claimed invention, the claimed computer readable storage medium may encompass transitory storage media such as carrier waves or signals per se, which do not fall under one of the four statutory categories of invention (i.e. process, machine, manufacture, composition of matter). It is noted that Par. 115 of Applicant specification recites several examples of non-transitory computer-usable storage media, however the list is non-limiting and therefore does not appear to exclude transitory storage media from the broadest reasonable interpretation of the claim. Therefore the claim is not directed to statutory subject matter. Dependent claims 18-20 inherit the deficiencies of parent claim 17 through their dependencies and are thus rejected for the same reasons. 


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 6-11, 14-18, 19 and 20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by May et al. (US 2020/0410894 A1).
	Regarding claims 1-3, 6-11, 14-18, 19 and 20, May discloses a method (as per claim 1), system (as per claim 9) and  for assessing a cybersecurity skill of a participant, comprising:
	generating and outputting to an I/O device, a user interface (Par. 53) comprising a plurality of user input fields for receiving data related to a cybersecurity task from a participant of a cybersecurity assessment facilitated by the user interface, the user interface operable to assess a cybersecurity skill of the participant as a part of the cybersecurity assessment (see Fig. 7, steps 702-708); and
	assessing the cybersecurity skill of the participant via the user interface, based on metrics that indicate how the participant achieved the cybersecurity task as compared to at least one other participant (e.g. leaderboard display - Par. 68) of the cybersecurity assessment, after the 
	the user interface comprises a web application portal (Par. 63) (as per claims 2, 10 and 18),
	the user interface comprises a gamified GUI that is accessible by the participant and the at least one other participant (Par. 53) (as per claims 3, 11 and 18),
	the metrics comprise an overall difficulty rating of the cybersecurity task (Par. 57; possible points – Fig. 6A) (as per claims 6, 14 and 19), 
	the user interface is accessible by at least one of: a content designer, an assessor, a team leader and a practitioner (Fig. 5B; Par. 88) (as per claims 7 and 15), and
	the user interface is operable to handle range management, assessment, multi-player reporting and multi-event reporting (see Fig’s. 5A-5D; Par’s. 87-90 – view and configure scenarios in virtual environment, management assessments and view reports for multiple players and events) (as per claims 8, 16 and 20).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US 2020/0410894 A1) in view of Brueckner et al. (US 2017/0032694 A1).
	Regarding claims 4, 5, 12 and 13, to the extent that May does not explicitly disclose the metrics comprise an amount of network traffic generated during the cybersecurity task performed by the participant (as per claims 4 and 12), and the metrics comprise a number of network detection alerts generated as a result of the cybersecurity task performed by the participant (as per claims 5 and 13), Brueckner discloses a similar scenario-based networker security training system (see abstract) that tracks amount of traffic generated (Par. 86) and number of detection alerts generated as a result of the user’s actions (Par. 35). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of May by including these metrics of Brueckner, to obtain predictable results of more precisely assessing the user’s ability to properly configure the virtual network. 

	Conclusion	
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715